Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims-
In claims 5-16 change the status identifiers to – Rejoined --.
           Applicants’ statement of common ownership of the present application and US 2021/0276305 is acknowledged and sufficient to preclude and rejection based on prior art relying on US ‘305.
JCM
1-22-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765